COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Miguel Zaragoza Fuentes v. Evangelina Lopez Guzman Zaragoza

Appellate case number:    01-16-00251-CV

Trial court case number: 2014-30215

Trial court:              245th District Court of Harris County

        The court reporter has requested that this Court extend the time for filing the reporter’s
record to August 31, 2016. The court reporter also has informed the court that the parties are in
agreement regarding the composition of the reporter’s record. The extension request is
GRANTED. The reporter’s record is due on or before August 31, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland_
                      Acting individually


Date: August 16, 2016